DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 10/29/2020, in which claim 44 was cancelled, and claims 1, 23 and 33 were amended.  Claims 1, 6-8, 10, 14, 17-19, 21, 23-26, 31, 33, 35, 36, 45-47, 55 and 56 are pending.

Election/Restrictions
The species election requirement, mailed 6/21/2019, has been withdrawn.
	Claims 1, 6-8, 10, 14, 17-19, 21, 23-26, 31, 33, 35, 36, 45-47, 55 and 56 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/460,625 and 62/399,196, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications fail to provide support for detecting the presence or absence of amplification reaction in the first and second populations at a series of timepoints, and determining a ratio of the number of analysis regions comprising detectable signal in the first and second populations at a timepoint around a time-to-positive maximum and prior to the endpoint of the amplification reaction as required by independent claims 1 and 33.
Claims 1, 6-8, 10, 14, 17-19, 21, 23-26, 31, 33, 35, 36, 45-47, 55 and 56 have an effective filing date of 9/25/2017, which is the filing date of the instant application.

Specification
The disclosure is objected to because of the following informalities:
At paragraphs [0018] and [0029], the specification recites, “the amplifiable target molecule is less than 50 kDa, less than 100 kDa, less than 200 kDa, or less than 400 kDa from an .
Appropriate correction is required.

Response to Arguments - Specification
	No specific remarks traversing the objection could be found in the reply filed 10/29/2020.  No amendment to the specification has been submitted to obviate the objection.  Thus, the objection is maintained.

Double Patenting
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Although the wording is slightly different, the claims cover the same scope.  Claim 35 depends from claim 33, which explicitly states, “wherein said amplification reaction is capable of generating a detectable signal due to amplification of said amplifiable target molecule,” which is not present in claim 8.  However, both claims require “identifying a number 

Claim Objections
Claim 24 is objected to because of the following informalities:  
At line 3, the phrase “relative concentration” should be amended to recite “relative endpoint concentration” so that consistent claim terminology is used.  Claim 24 depends from claim 1, which recites, “relative endpoint concentration.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.
	Claim 23 is vague and indefinite in that the metes and bounds of the phrase “wherein the timepoint is less than 10 minutes, less than 9 minutes, less than 8 minutes, less than 7 minutes, or less than 6 minutes after initiating said amplification reaction” are unclear.  The phrase is unclear in that claim 23 depends from claim 1, which sets forth “detecting the presence or absence of n),” and “determining a ratio of 1Pn to 2Pn obtained at a timepoint around a time-to-positive maximum and prior to an endopoint of the amplification reaction.”  It is unclear if “the timepoint” of claim 23 is a timepoint from the series of timepoints during the detecting step, or the timepoint of the determining step.  It would be remedial to amend the claim language to clearly indicate that the timepoint is the timepoint at which said ratio of 1Pn to 2Pn  determined.  It would be remedial to amend the claim to recite, “wherein the detecting is carried out in less than 10 minutes, less than 9 minutes, less than 8 minutes, less than 7 minutes, or less than 6 minutes after initiating said amplification reaction.”  This embodiment is supported by paragraph [00215], for example.
Claim 45 is vague and indefinite in that it depends from a canceled claim.  The metes and bounds of the claim are unclear because the scope of the claim depends on the limitation(s) of the claim from which it depends.  It would be remedial to amend claim 45 to depend from claim 33 and to recite, “wherein the detecting is carried out in less than 10 minutes, less than 9 minutes, less than 8 minutes, less than 7 minutes, or less than 6 minutes after initiating said amplification reaction.”  This embodiment is supported by paragraph [00215], for example.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites, “wherein said ratio of 1Pn to 2Pn is determined at each of said series of timepoints.”  Claim 25 depends from claim 1, which recites, “determining a ratio of 1Pn to 2Pn obtained at a timepoint around a time-to-positive maximum and prior to an endpoint of the amplification reaction, wherein 1Pn is reflective of the endpoint concentration of the first target molecule in the first sample, and 2Pn is reflective of the endpoint concentration of the second target molecule in the second sample, and the ratio of 1Pn to 2Pn is reflective of the relative endpoint concentration of first target molecule in the first sample to that of the second target molecule in the second sample.”  Thus, the independent claim does not set a limit on when the series of timepoints is collected, but does limit the timepoint at which the ratio is obtained.  The dependent claim seeks to replace the timepoint at which the ratio is obtained with all possible timepoints measured in the series, regardless of the relationship to the time-to-positive, endpoint, and endpoint concentration.  Thus, the dependent claim does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 47 recites, “wherein said ratio of 1Pn to 2Pn is determined at each of said series of timepoints.”  Claim 47 depends from claim 33, which recites, “determining a ratio of 1Pn to 2Pn 1Pn is reflective of the endpoint concentration of the first target molecule in the first sample, and 2Pn is reflective of the endpoint concentration of the second target molecule in the second sample.”  The dependent claim seeks to replace the timepoint at which the ratio is obtained with all possible timepoints measured in the series, regardless of the relationship to the time-to-positive, endpoint, and endpoint concentration.  Thus, the dependent claim does not include all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
	The previous rejection of claim 23 under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/28/2021.
Applicant’s arguments, see pages 8-19, filed 10/29/2020, with respect to the previous rejection of claims 1, 6-8, 10, 14, 17, 19, 21, 23-26, 31, 44 and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been fully considered and are persuasive in view of the amendments made in the reply filed 10/29/2020.  The previous rejection of claims 1, 6-8, 10, 14, 17, 19, 21, 23-26, 31, 44 and 45 has been withdrawn. 


Response to Arguments - 35 USC § 103
	The rejection of claims 33, 35, 36, 46, 47, 55 and 56 under 35 U.S.C. 103 as being unpatentable over Ismagilov et al in view of Li et al  has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/29/2020.
The rejection of claims 33, 35, 36, 46, 47, 55 and 56 under 35 U.S.C. 103 as being unpatentable over Ismagilov et al in view of Kalsi et al  has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 10/29/2020.

Allowable Subject Matter
Claims 1, 6-8, 10, 14, 17-19, 21, 26, 31, 33, 36, 46, 55 and 56 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699